Exhibit 10.1

AMENDMENT No. 1 TO

SECURITIES PURCHASE AGREEMENT

This Amendment No. 1 to Securities Purchase Agreement (this “Amendment”) is made
and entered into as of September 4, 2014, and amends that certain Securities
Purchase Agreement, dated as of January 14, 2014, (the “Agreement”), by and
among Cleveland Biolabs, Inc., a Delaware corporation (the “Company”), and the
parties (each individually a “Purchaser,” and collectively the “Purchasers”)
named on the purchaser signature pages attached thereto. Capitalized terms not
otherwise defined herein shall have the meaning given to them in the Agreement.

RECITALS

WHEREAS, the Company and the undersigned Purchasers desire to amend the
Agreement to remove any and all restrictions on the Company’s ability to effect
an issuance involving a Variable Rate Transaction;

WHEREAS, Article 5.5 of the Agreement provides that the terms and provisions of
the Agreement may be amended with the written consent of the Company and the
Purchasers having original Subscription Amounts totaling at least a majority of
the aggregate original Subscription Amounts at the Closing (collectively, the
“Required Purchasers”); and

WHEREAS, the undersigned constitute the Required Purchasers.

AGREEMENT

NOW, THEREFORE, IN CONSIDERATION of the foregoing recitals and the mutual
covenants contained in this Amendment, and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties agree as follows:

AMENDMENTS

1. Amendment to Section 1.1. The definition of Variable Rate Transaction is
hereby deleted in its entirety from Section 1.1 of the Agreement.

2. Amendment to Section 4.12(b). Section 4.12(b) of the Agreement is hereby
deleted in its entirety from the Agreement.

3. Amendment to Section 4.12(c). Section 4.12(c) of the Agreement is hereby
amended and restated in its entirety to read as follow:

“(c) Notwithstanding the foregoing, this Section 4.12 shall not apply in respect
of an Exempt Issuance.”

 

-1-



--------------------------------------------------------------------------------

MISCELLANEOUS

4. Severability. In the event one or more of the provisions of this Amendment
should, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Amendment, and this Amendment shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
herein.

5. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Amendment.

6. Conflicts. In the event of any inconsistencies between this Amendment and the
Agreement, the terms of this Amendment shall govern. Except as provided for
herein, all other terms and conditions of the Agreement shall remain unchanged
and the parties hereto reaffirm the terms and conditions of such Agreement. This
Amendment may only be amended by a document, in writing, of even or subsequent
date hereof, executed by the Company and the Required Purchasers.

7. Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the parties hereto and their respective successors,
assigns, heirs, executors and administrators and other legal representatives.

8. Governing Law. This Amendment shall be governed by and construed under the
laws of the State of New York in all respects as such laws are applied to
agreements among New York residents entered into and performed entirely within
New York, without giving effect to conflict of law principles thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this AMENDMENT as of the
date set forth in the first paragraph hereof.

 

COMPANY: CLEVELAND BIOLABS, INC. By:  

/s/ Yakov Kogan

Name:   Yakov Kogan Title:   Chief Executive Officer

Signature Page to First Amendment to Securities Purchase Agreement



--------------------------------------------------------------------------------

REQUIRED PURCHASERS: SABBY HEALTHCARE VOLATILITY MASTER FUND, LTD.

By:

 

/s/ Robert Grundstein

Name:

  Robert Grundstein

Title:

  COO of Investment Management SABBY VOLATILITY WARRANT MASTER FUND, LTD.

By:

 

/s/ Robert Grundstein

Name:

  Robert Grundstein

Title:

  COO of Investment Management

Signature Page to First Amendment to Securities Purchase Agreement